Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5565 Page 1 of 26



                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


STRYKER CORPORATION and
HOWMEDICA OSTEONICS CORP.,

                        Plaintiffs,      Case No.: 1:17-cv-00066-PLM-PJG
                                         HON. PAUL L. MALONEY
      vs.

XL INSURANCE AMERICA, INC., formerly
known as WINTERTHUR INTERNATIONAL
AMERICA INSURANCE COMPANY,

                        Defendant.

                         DEFENDANT’S TRIAL BRIEF
Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5566 Page 2 of 26



                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... ii
I. SUMMARY................................................................................................................................. 1
   A. There is No Possible Factual Basis for the Bad Faith Claim............................................... 1
   B. Legal Grounds ..................................................................................................................... 2
II. BACKGROUND FACTS ......................................................................................................... 3
   A. Stryker Purchases the Uni-Knee Business from Pfizer ....................................................... 3
   B. Pfizer’s Demand for Indemnity ........................................................................................... 4
   C. The XL and TIG Insurance Policies .................................................................................... 5
   D. Stryker Seeks Coverage for the Uni-Knee Lawsuits From XL ........................................... 6
   E. Stryker Seeks Insurance Coverage for the Pfizer Judgment................................................ 8
   F.     Judge Bell’s Coverage Rulings............................................................................................ 8
   G. The Parties’ Positions Going into the Settlement Conference .......................................... 10
   H. The Settlement Conference ............................................................................................... 11
   I.     After the Settlement Conference ....................................................................................... 12
   J.     The Sixth Circuit Decisions ............................................................................................... 13
   K. Stryker’s Supplemental Coverage Action Against TIG and the Sixth Circuit
      Decision ............................................................................................................................. 13
III. ARGUMENT .......................................................................................................................... 15
   A. XL Acted in Good Faith, Not Bad, in Settling the Pfizer Judgment First ......................... 15
   B. There is No Cognizable Claim for Alleged Bad Faith as Asserted by Stryker ................. 18
   C. Stryker was Aware of the Grounds for Challenging the XL-Pfizer Settlement in
      February 2009 Such that this Claim is Barred by the Doctrines of Law of the Case
      and Res Judicata ................................................................................................................ 19
IV.       CONCLUSION ................................................................................................................. 22




                                                                      i
Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5567 Page 3 of 26




                                              TABLE OF AUTHORITIES

Cases
Aetna Cas. & Sur. Co. v. Dow Chem. Co.,
   883 F. Supp. 1101 (E.D. Mich. 1995)...................................................................................... 18
Cochran v. Trans-Gen. Life Ins. Co.,
  60 F. Supp. 2d 693 (E.D. Mich. 1999)...................................................................................... 20
Commercial Union Ins. Co. v. Liberty Mut. Ins. Co.,
  393 N.W.2d 161 (Mich. 1986) ........................................................................................ 1, 15, 18
Dahlman v. Oakland University,
  432 N.W.2d 304 (Mich. App. 1988) ......................................................................................... 18
Hall v. Eichenlaub,
  559 F. Supp. 2d 777 (E.D. Mich. 2008).................................................................................... 20
Humphries v. Allstate Ins. Co.,
  No. 18-CV-11006, 2020 WL 3248896 (E.D. Mich. June 16, 2020) ........................................ 18
J & J Farmer Leasing, Inc. v. Citizens Ins. Co. of Am.,
  696 N.W.2d 681 (Mich. 2005) .................................................................................................. 18
J.Z.G. Resources, Inc. v. Shelby I nsurance Co.,
   84 F.3d 211 (6th Cir. 1996) ...................................................................................................... 20
Red Cedars, Inc. v. Westchester Fire Ins. Co.,
  686 F. Supp. 614 (E.D. Mich. 1988)........................................................................................ 18
Stryker Corp. v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA,
   842 F.3d 422 (6th Cir. 2016) .............................................................................................. 14, 19
Stryker Corp. v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, 681 F.3d 819 (6th Cir. 2012) ...... 20
Stryker Corp. v. XL Ins. Am.,
   576 F. App’x 496 (6th Cir. 2014) ....................................................................................... 13, 21
Stryker Corp. v. XL Ins. Am.,
   735 F.3d 349 (6th Cir. 2012) ........................................................................................ 13, 19, 21
Stryker Corp. v. XL Ins. Co.,
   57 F. Supp. 3d 823 (W.D. Mich. 2014) .................................................................................... 14
Miscellaneous
Stryker Appeal Brief, 2011 WL 1460580 ..................................................................................... 19




                                                                   ii
Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5568 Page 4 of 26



       Defendant XL Insurance America, Inc. (“XL”) respectfully submits this Trial Brief

pursuant to the November 15, 2018 Case Management Order. The claims of plaintiffs, Stryker

Corporation and Howmedica Osteonics Corp. (“Stryker”), fail as a matter of fact and law.

                                          I. SUMMARY

A.     There is No Possible Factual Basis for the Bad Faith Claim

       XL maintains that Stryker has failed to plead a cognizable cause of action under

Michigan law. But even applying the standard for bad faith set forth in Commercial Union Ins.

Co. v. Liberty Mut. Ins. Co., 393 N.W.2d 161 (Mich. 1986), Stryker cannot meet its burden of

proof that XL’s conduct at the settlement conference and its decision to settle the Pfizer

judgment first was arbitrary, reckless, indifferent or an intentional disregard of Stryker’s interest

because:

               Judge Bell issued two separate opinions holding that XL was obligated to cover
                the Pfizer judgment. Thus, in settling the Pfizer judgment, XL complied with
                Judge Bell’s coverage rulings.

               At the same time, Judge Bell issued two separate rulings that TIG was liable to
                provide coverage for “any loss” in excess of the XL policy limits ($15 million
                per occurrence and in the aggregate). XL was entitled to rely on these rulings and
                believe that, when it settled the Pfizer judgment, TIG owed coverage for any loss
                in excess of the XL policy limits.

               The Sixth Circuit unequivocally ruled that (1) XL could, as a matter of law, settle
                underlying claims, including the Pfizer judgment, in any order it wished, (2) XL
                was entitled to settle the Pfizer judgment first, and (3) Stryker was wrong in
                contending that XL should have settled first the underlying Uni-Knee
                settlements. This is law of the case.

               The $26 million Pfizer judgment was far greater than the amount of the
                underlying Uni-Knee settlements and it was increasing significantly each day due
                to the 9% pre-judgment interest under New York law that applied to such
                judgment. XL’s settlement required Pfizer to agree the judgment was fully
                satisfied and to dismiss Pfizer’s indemnity claims against Stryker, and it also
                preserved Stryker’s counterclaim against Pfizer.




                                                 1
Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5569 Page 5 of 26



                  Before the settlement conference and at the settlement conference, Stryker itself
                   demanded that XL settle the Pfizer judgment. In other words, in settling with
                   Pfizer, XL was complying with Stryker’s demand.

                  Because TIG announced it would not participate in any settlement, that left XL
                   alone to settle the Pfizer judgment.

                  Because of its $15 million limits, XL could only settle the $26 million Pfizer
                   judgment or the $7.6 million in underlying Uni-Knee settlements, but it could not
                   settle both because the combined amount would exceed the XL policy limits.

                  At the time XL agreed to settle the Pfizer judgment for $26 million, Stryker and
                   XL were unaware that TIG would, years later, assert a coverage defense that
                   Stryker had failed to obtain TIG’s prior consent to the underlying Uni-Knee
                   settlements.

        Moreover, XL is not to blame for Stryker having failed to obtain TIG’s prior consent to

the Uni-Knee settlements. Indisputably, XL had no knowledge when it settled the Pfizer

judgment that (1) Stryker had failed to obtain TIG’s prior consent, and (2) TIG was contesting

coverage based on Stryker’s failure to obtain its consent, something which TIG only asserted

years later.

        Finally, Stryker would have had TIG coverage for these settlements but for Stryker itself

not obtaining TIG’s prior consent. XL should not be responsible for the loss of the TIG coverage

for the Uni-Knee settlements when that is solely attributable to Stryker.

B.      Legal Grounds

        For two separate and independent grounds, Stryker’s bad faith claim against XL fails as a

matter of law. First, Stryker has not stated a cognizable claim for bad faith under Michigan law,

and XL maintains that position even though the Court has disagreed.

        Second, Stryker’s bad faith claim fails as a matter of law because Stryker knew

everything upon which it now bases its bad faith claim against XL by February 4, 2009, but

never raised any of that in opposing XL’s position that it had the right to settle the Pfizer

judgment first and that the settlement of the Pfizer judgment exhausted the XL limits. Thus,


                                                   2
Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5570 Page 6 of 26



Stryker cannot now pursue its bad faith claim when it could have and should have done so in

proceedings before Judge Bell and then in the subsequent appeal to the Sixth Circuit.

       This Court denied XL’s motion for judgment on the pleadings. However, the Court can

rule upon this defense at the end of Stryker’s direct case and/or at the end of the trial, because the

facts will demonstrate Stryker had every opportunity to raise its purported bad faith claim against

XL in proceedings before Judge Bell and then in the appeal to the Sixth Circuit.

                                  II. BACKGROUND FACTS

A.     Stryker Purchases the Uni-Knee Business from Pfizer

       In December 1998, Stryker Corporation purchased from Pfizer, Inc. the assets of

Howmedica, Inc., including its inventory of Uni-Knees, a line of artificial knees. As part of its

agreement to purchase the assets of Howmedica from Pfizer, Stryker agreed to hold Pfizer

harmless and indemnify it for defense costs, settlements and judgments if Pfizer was sued for

liability arising out of defective Uni-Knees sold after the date Stryker purchased the assets of

Howmedica.

       Thereafter, Stryker began to manufacture and sell Uni-Knees. Unfortunately, the Uni-

Knees were made of a kind of plastic that hardened and became brittle and cracked over time.

This became a serious problem when Stryker did not recall the Uni-Knees that had been in

inventory beyond the useful life of the product. Many persons had Uni-Knee replacement

procedures done but with a defective Uni-Knee replacement part. As a consequence, between

2000 and 2006, many lawsuits and claims were asserted against Stryker, as well as Pfizer, arising

out of defective Uni-Knees, which then had to be replaced. Ultimately, Stryker settled many Uni-

Knee lawsuits for approximately $7.6 million.




                                                  3
Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5571 Page 7 of 26



       There was at least a question of fact as to whether persons at Stryker were aware, prior to

2000, that the Uni-Knee products were defective and they suspected the Uni-Knees would

become brittle and crack after a certain period of time, as demonstrated by the following:

              A memorandum drafted by a Howmedica employee, dated October 28, 1997,
               which memorialized the “many problems we have experienced in the past with
               this product line . . .”

              “In the summer of 1999, Wayne Irwin [Howmedica], Manager of the Product
               Surveillance Department at HOC, advised Ms. Staub [Howmedica] that he had
               seen a few complaints in which polyethylene older than five years had been
               implanted.”

              Prior to January 1, 2000, a complaint about a defective Uni-Knee claim had been
               filed against Stryker.

B.     Pfizer’s Demand for Indemnity

       Many persons asserting Uni-Knee claims and bringing Uni-Knee lawsuits sued both

Pfizer and Stryker. As a consequence, Pfizer incurred its own costs in defending these claims

against it and paid settlements of the claims against it. However, these claims and lawsuits

involved Uni-Knee products which had been manufactured and sold by Stryker after Stryker had

purchased the Uni-Knee business from Pfizer. Therefore, relying on the indemnity provision in

the purchase agreement, Pfizer demanded that Stryker indemnify and hold it harmless for all

defense costs, settlements and judgments arising out of the Uni-Knee lawsuits. Stryker disagreed

and flatly refused to indemnify Pfizer.

       Pfizer then sued Stryker in the United States District Court for the Southern District of

New York, Case No. 02-cv-8613 (“Pfizer action”). In 2004, the court granted summary judgment

to Pfizer, ruling that Stryker must indemnify Pfizer for the defense costs and settlements which

Pfizer incurred for certain Uni-Knee claims brought against Pfizer. After a trial on damages, on

April 22, 2005, the U.S. District Court for the Southern District of New York entered an Order

and Interlocutory Judgment in favor of Pfizer and against Stryker in the amount of


                                                4
Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5572 Page 8 of 26



$17,710,428.34 (the “Pfizer Judgment”). Stryker never sought interlocutory appeal from the

Pfizer judgment but left the Pfizer judgment uncontested for the next four years. By January

2009, the Pfizer Judgment amounted to nearly $26 million due to mandatory prejudgment

interest accruing on the judgment.

C.       The XL and TIG Insurance Policies

         XL issued to Stryker Corporation commercial umbrella policy HFL004-28-67-00, which

was in effect from January 1, 2000 to January 1, 2001 (the “XL Policy”). The XL Policy has per

occurrence and aggregate limits of $15 million excess of a self-insured retention of $2 million.

The XL Policy had a provision with respect to defending underlying product liability actions and

provided that defense costs were in addition to limits.

         The XL Policy also included a Medical Products Endorsement, which provided coverage

for a “batch,” defined as “all medical products which have the same known or suspected defect

or deficiency which is identified by the same advisory memorandum.” The Medical Products

Endorsement further provided that the advisory memorandum sets the date at which the batch

“occurred” for coverage purposes. Finally, the endorsement provided that “[b]atch coverage shall

not apply to any loss, which arises out of a defect, or deficiency that is known or suspected prior

to 1–1–[20]00.”

         TIG issued to Stryker excess umbrella liability policy XLX9274031, which was in effect

from January 1, 2000 to January 1, 2001 (the “TIG Policy”). The TIG Policy has per occurrence

and aggregate limits of $25 million in excess of the underlying limits of the XL Policy. Except as

otherwise provided, the TIG Policy “follows form” to the XL Policy – namely, it has the same

terms.

         The TIG Policy provided coverage for Ultimate Net Loss, which is defined as:




                                                 5
Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5573 Page 9 of 26



       the amount of the principal sum, award or verdict actually paid or payable in cash
       in the settlement or satisfaction of claims for which the insured is liable either by
       adjudication or compromise with the written consent of US, after making proper
       deduction for all recoveries and salvages. Defense expense payments shall be
       included within the Ultimate Net Loss, provided that such expenses are included
       within the terms, conditions, and limits of insurance of any Underlying Insurance.

D.     Stryker Seeks Coverage for the Uni-Knee Lawsuits From XL

       In 2000, Stryker noticed the Uni-Knee Settlements to XL seeking defense and

indemnification. Later that year, XL denied coverage for the Uni-Knee Settlements and relied on

the Medical Products Endorsement, which precludes coverage for “any loss which arises out of a

defect or deficiency that is known or suspected prior to 1–1–[20]00.” Stryker took exception to

XL’s denial of coverage.

       In 2001, Stryker sued XL for breach of contract seeking defense and indemnification for

the Uni-Knee claims and lawsuits. Stryker v XL, Case No. 4:01-cv-157 (“Stryker I”). XL denied

Stryker’s allegations and contended there was no duty to defend or indemnify, because the policy

excluded coverage if Stryker knew or suspected a defect in the Uni-Knee products prior to

January 1, 2000, and there was evidence that Stryker knew or suspected that.

       In 2003, Stryker filed a motion for summary judgment on the issue of duty to defend.

Stryker I, ECF No. 251. The Court, however, by Order dated August 27, 2004, denied Stryker’s

motion. Id., ECF No 604. In denying Stryker’s motion for summary judgment, the Court

explained that:

       there remains a genuine issue of material fact as to whether Stryker’s claims fall
       within XLIA’s batch coverage. Because this issue precludes a determination that
       Stryker’s claims have met the XLIA self-insured retention amount, Stryker is not
       entitled to summary judgment against XLIA on the issue of the duty to defend.

Id. at ECF No. 603, PageID.6112.

       After extensive discovery, a bench trial was held January 29 through February 2, 2007 on

the issue of whether Stryker knew or suspected of any loss prior to January 1, 2000 that had


                                                6
Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5574 Page 10 of 26



 arisen out of a defect or deficiency of the Uni-Knee products. At the bench trial, the court heard

 competing testimony and evidence regarding whether Stryker knew of or suspected the Uni-

 Knees were defective before January 1, 2000. XL put forth extensive written evidence along with

 testimony to support its position that Stryker in fact knew of or suspected before January 1, 2000

 that the Uni-Knees were defective, including:

               A memorandum drafted by a Howmedica employee, dated October 28, 1997,
                which memorialized the “many problems we have experienced in the past with
                this product line . . .”

               “Howmedica Inc. had a system referred to as the Product Experience Report
                (“PER”) for addressing quality complaints.”

               “Separate from the investigation of individual PERs, on a quarterly basis HOC
                would review the PER system for trends.”

               “In the summer of 1999, Wayne Irwin [Howmedica], Manager of the Product
                Surveillance Department at HOC, advised Ms. Staub [Howmedica] that he had
                seen a few complaints in which polyethylene older than five years had been
                implanted.”

               Ms. Staub [Howmedica] sent a memorandum to all ‘Stryker Howmedica
                Osteonics distribution and sales units, and independent distributors’ (the “Staub
                Memo”). The Staub Memo reiterated the five-year shelf life policy and the
                procedures in place to ensure compliance with the policy.

               At least one of the PERs that formed the basis of the Staub Memo was a
                complaint by Terry Hipps arising out of a defective Uni-Knee.

        The Court, however, rejected XL’s evidence and stated that “A single PER [the Hipps

 Complaint] cannot suggest a trend” and reasoned that the “steps HOC took after the discovery of

 the defect strongly counsel against inferring that any employee of Stryker or HOC knew of or

 suspected the defect in the Uni-Knees prior to January 1, 2000.” Stryker I, 04/03/17 Opinion,

 ECF No. 916. The Court then entered partial judgment on April 3, 2007, in favor of Stryker,

 determining that XL had a duty to defend and indemnify Stryker for the batch of defective Uni-

 Knees defined by the July 28, 2000 advisory memorandum. Id. ,ECF No. 917, PageID.9407.



                                                 7
Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5575 Page 11 of 26



        After the partial judgment in favor of Stryker, the litigation entered a damages phase. By

 Order dated December 15, 2008, the Court entered partial judgment in favor of Stryker in the

 amount of $12.1M. Stryker I, ECF No. 1056, PageID.10174. Furthermore, the Court ruled that

 because XL had breached its duty to defend, XL was not entitled to rely on the $2M self-insured

 retention. Stryker I, ECF No. 949, PageID.9523.1

 E.     Stryker Seeks Insurance Coverage for the Pfizer Judgment

        Stryker sought coverage for the Pfizer judgment from XL and TIG. XL denied coverage

 on the basis of the Medical Products Endorsement. TIG denied coverage as well.

        In 2005, Stryker commenced a separate lawsuit and sued both TIG and XL for breach of

 contract. “Stryker II”, Case No. 1:05-cv-00051. As respects XL, Stryker alleged that XL was

 required to indemnify Stryker for the Pfizer judgment as well as indemnify Stryker for various

 attorney’s fees in the Pfizer v. Stryker litigation. Id., ECF No. 70, PageID.1517.

        XL denied any obligation to defend or indemnify Stryker with respect to the Pfizer

 lawsuit or the Pfizer judgment. Likewise, in its Answer, TIG denied any obligation to defend or

 indemnify Stryker for the Pfizer lawsuit or Pfizer judgment.

 F.     Judge Bell’s Coverage Rulings

        In early 2008, Stryker moved for partial judgment summary against XL and TIG. XL

 filed an opposition memorandum in which TIG joined. By Opinion dated August 29, 2008,

 Judge Bell ruled as follows with respect to XL:

        Plaintiffs are entitled to the entry of judgment on Count I which alleges that XLIA
        breached its obligation under the 2000 XLIA Policy to defend Stryker in Pfizer v.
        Stryker. Plaintiffs are also entitled to a declaratory judgment on Count II that
        XLIA is obligated to defend Stryker in Pfizer v. Stryker and to indemnify Stryker

 1
   After the Settlement Conference, by opinion dated October 7, 2009, Judge Bell ruled that XL
 may not rely on the limits of liability because it breached its duty to defend and therefore XL was
 liable for the “full extent of the judgment or the full settlement, regardless of “the face amount of
 the policy.” Stryker I, ECF No. 1092, PageID.10398.


                                                   8
Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5576 Page 12 of 26



          for the final judgment entered in Pfizer v. Stryker and for the attorney’s fees and
          costs incurred by Stryker in its defense in Pfizer v. Stryker.

 Stryker II, ECF No. 143, Page ID.2988.

          As respects TIG’s coverage obligations, Judge Bell held that:

          Plaintiffs seek to have the Court declare that under the 2000 TIG Excess Policy,
          TIG is liable for losses Plaintiffs have incurred in excess of the 2000 XLIA
          Policy. TIG’s response concedes that the 2000 TIG Excess Policy follows the
          form of the 2000 XLIA Policy. TIG joins in XLIA’s response to Plaintiffs’
          motion. As the Court has determined that Plaintiffs are entitled to summary
          judgment with respect to XLIA and the 2000 TIG Excess Policy follows the form
          of the 2000 XLIA Policy, it necessarily follows that Plaintiffs are entitled to
          summary judgment against TIG.
                                                   ***

          Plaintiffs are entitled to a declaratory judgment on Count III that TIG is obligated
          under the 2000 TIG Excess Policy to cover any loss in excess of the 2000 XLIA
          Policy.

 Stryker II, ECF No. 143, Page ID.2987-88 (emphasis added).

          XL sought reconsideration of Judge Bell’s August 29, 2008 Opinion. Relying on XL’s

 memorandum, TIG also sought reconsideration. Stryker opposed both motions. By Opinion

 dated January 8, 2009, Judge Bell denied the motions for reconsideration. As to XL, Judge Bell

 ruled:

          Plaintiffs are entitled to the entry of judgment on Count I which alleges that XLIA
          breached its obligation under the 2000 XLIA Policy to defend the DUK claims
          underlying Pfizer v. Stryker. Plaintiffs are also entitled to a declaratory judgment
          on Count II that XLIA is obligated to indemnify Stryker for the final judgment
          entered in Pfizer v. Stryker and for the attorney’s fees and costs incurred by
          Stryker in its defense in Pfizer v. Stryker.

 Stryker II, ECF No. 161, PageID.3116.

          As respects TIG, Judge Bell ruled:

          Plaintiffs are entitled to a declaratory judgment on Count III that TIG is obligated
          under the 2000 TIG Excess Policy to cover any loss in excess of the 2000 XLIA
          Policy.



                                                   9
Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5577 Page 13 of 26



 Stryker II, ECF No. 161, PageID.3117 (emphasis added).

 G.     The Parties’ Positions Going into the Settlement Conference

        Stryker, XL, and TIG agreed that it would be worthwhile to have a settlement conference

 and that Pfizer should be invited to that settlement conference. By Order dated December 16,

 2008, Judge Bell ordered the parties to a settlement conference to be held before Magistrate

 Judge Scoville. Pfizer agreed voluntarily to participate in this settlement conference in an effort

 to settle its judgment against Stryker for $26 million.

        Stryker submitted its settlement position in a January 5, 2009 letter to Judge Scoville.

 According to Stryker, it was entitled to coverage for: Stryker I, in the amount of approximately

 $24-27 million; Pfizer v. Stryker, in the amount of approximately $26 million; and Stryker II, in

 the amount of approximately $16 million. Stryker concluded its letter by demanding “$75

 million” and taking “no position on how the loss should be allocated between the insurers.”

 Stryker did not express a willingness to compromise its claim despite various litigation risks.

        By letter dated January 5, 2009, XL submitted a settlement position letter to Judge

 Scoville, setting forth XL’s views of disputed legal and factual issues. Among other things, the

 letter explained that “Stryker’s damage assessment has been asserted as though no limits exist in

 the XL Policy. The claims asserted by Stryker exceed XL’s Policy limits, implicating excess

 coverage issued by TIG.”

        Finally, by letter dated January 6, 2009, Pfizer submitted a settlement position letter to

 Judge Scoville. The letter explained that “Pfizer is the judgment creditor on an interlocutory

 judgment against Stryker Corporation, entered on April 22, 2005, in the amount of

 approximately $ 17.7 million.” The letter continued that, “Pfizer’s total award with interest was

 worth $20,961,331.67.” Pfizer also sought more than $5M in attorney’s fees, making the

 “ultimate award in the S.D.N.Y action . . . likely far exceed $25 million.” Finally, because the


                                                  10
Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5578 Page 14 of 26



 Pfizer Judgment remained “subject to 9% prejudgment interest as well as additional attorney’s

 fees, those amounts will grow substantially if not promptly resolved,” according to Pfizer.

 H.     The Settlement Conference

        On January 12, 2009, a settlement conference was held with Judge Scoville presiding. At

 the outset, Mr. Cartier, on behalf of Stryker, demanded that Michael Daly go deal with Pfizer and

 settle the Pfizer judgment and further explained that Stryker had no intention of participating in

 discussions or contributing to the Pfizer settlement. Counsel for TIG announced that TIG had no

 interest in settling, because it disputed coverage, despite court rulings to the contrary.

        On January 14, the settlement conference reconvened. Counsel for TIG did not attend,

 but was instead available by telephone. However, TIG’s position had not changed, it still would

 not participate in any settlement. This left only XL and Pfizer to discuss settlement, aided by

 Judge Scoville, who conducted shuttle diplomacy throughout the day. However, XL was

 constrained by its $15M limits of liability. That is, XL would not be able to settle Stryker’s Uni-

 Knee settlements for at least $7.6M and then settle with Pfizer, which was demanding $26M. In

 light of these constraints, XL followed the instruction of Mr. Cartier and resolved the Pfizer

 Judgment, which was the largest claim Stryker was facing. In doing so, XL did exactly what was

 required of it by Judge Bell’s ruling in Stryker II and precisely what Mr. Cartier requested.

        At the end of January 14, XL and Pfizer had agreed to a settlement in principle, which

 would fully satisfy Pfizer’s judgment against Stryker. A Minute Order was filed on PACER

 which memorialized the settlement:

        Partial Settlement in principle reached between XLIA and Pfizer with regard to
        XLIA’s obligations to satisfy the judgment in Pfizer v. Stryker (SDNY case);

 Stryker II, ECF 165, Page ID.3129.




                                                   11
Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5579 Page 15 of 26



 I.     After the Settlement Conference

        By letter dated January 23, 2009, David Gass on behalf of Stryker, wrote to David Bloss,

 counsel for XL. Mr. Gass memorialized what occurred on January 14:

        in the afternoon of January 14, you, on behalf of XLIA, and Rick Barnes on
        behalf of Pfizer, announced in Judge Scoville’s courtroom that XLIA had reached
        an “agreement in principle” with XLIA to pay the Pfizer judgment in the New
        York litigation. Pfizer claims that the total amount of that judgment is
        approximately $26 million, including Pfizer’s settlements and fees in the
        underlying lawsuits, interest on those amounts, and Pfizer’s fees with interest in
        bringing that action. You also informed us that, as part of that settlement, Pfizer
        would file a satisfaction of judgment in the New York litigation and that any
        amounts that XLIA paid to Pfizer would not be subject to appeal.

        In this letter, Mr. Gass acknowledges he knew the terms of the agreement in principle to

 settle between XL and Pfizer: XL was paying $26 million toward the settlement, Pfizer would

 file a satisfaction of judgment, and any amount XL paid to Pfizer would be final and not subject

 to an appeal with respect to coverage. It was also clear that XL had only settled the Pfizer

 judgment and had not settled Stryker’s claim for coverage for the Uni-Knee settlements. Also, as

 of this point in time, XL had already agreed to pay Stryker’s defense costs with respect to the

 Uni-Knee claims and lawsuits.

        Mr. Bloss responded to Mr. Gass by letter dated January 23, 2009 and explained that:

        As we told you on January 14, the second day of the settlement conference, an
        agreement in principle has been reached between XL and Pfizer. You were
        advised then that a negotiated amount was being proposed to be paid to fully
        satisfy the New York interlocutory judgment. We can add to that information that
        pursuant to the preliminary agreement, the judgment against Stryker in the
        Southern District of New York litigation will be satisfied completely. The
        principal claim in that action will be dismissed with prejudice and without costs.
        Stryker’s counter-claim against Pfizer will not be impacted and Stryker will be
        free to pursue that matter. We will, as part of the anticipated settlement, obtain for
        Stryker a complete and unconditional release of all claims, known and unknown,
        with respect to any claims which Pfizer has asserted for indemnity, contribution,
        or legal costs.

                                                    ***



                                                 12
Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5580 Page 16 of 26



        As your letter indicates, Stryker did not participate in the discussions which led to
        the agreement in principal. It was Stryker's decision, announced at the outset of
        the settlement conference on Monday, not to negotiate with the other parties. TIG
        took a position which no one else believed was tenable or likely to lead to a global
        resolution. This led us to conclude that an agreement with Pfizer was the only one
        that was plausible, and with the assistance of Magistrate Scoville that is being
        concluded. The effect of the settlement will be to affirmatively respond to the
        rulings of Judge Bell in Stryker Case No. 1:05-CV-0051.

 J.     The Sixth Circuit Decisions

        Stryker challenged the XL-Pfizer settlement, essentially making the same argument it

 makes here, namely, that XL was required to settle the Uni-Knee Settlements first before settling

 the Pfizer judgment. Stryker Corp. v. XL Ins. Am., 735 F.3d 349, 356 (6th Cir. 2012) (“First Sixth

 Circuit Decision”). The Sixth Circuit, however, unequivocally rejected this argument and

 explained that there was no “rule regarding the order that XL must pay its claims.” Id. at 357.

 The Court went on to hold that XL could, in fact, settle claims in the order it chose. Id. at 357 n.3

 (“insurer may pay claims in any order it chooses”). The Sixth Circuit also held that the aggregate

 limits of liability apply to the XL policy, despite XL breaching its duty to defend. Id. at 358.

        On remand, this Court held that because of the First Sixth Circuit Decision, “XL is

 entitled to rely on the $2 million SIR.” Stryker II, ECF No. 304, PageID.4556. The Court also

 held that “because XL is entitled to rely on the SIR, XL exhausted its policy limits by the

 amounts it paid in the Pfizer settlement.” Id. The Court’s decision was affirmed by the Sixth

 Circuit. See Stryker Corp. v. XL Ins. Am., 576 F. App’x 496 (6th Cir. 2014) (“Second Sixth

 Circuit Decision”).

 K.     Stryker’s Supplemental Coverage Action Against TIG and the Sixth Circuit
        Decision

        Once XL exhausted its policy by payment to Pfizer, Stryker turned to TIG, its excess

 insurer, to obtain coverage for the Uni-Knee Settlements. Stryker sought coverage from TIG




                                                  13
Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5581 Page 17 of 26



 because this Court had already ruled that “TIG is obligated under the 2000 TIG Excess Policy to

 cover any loss in excess of the 2000 [XL] Policy.” Stryker II, ECF No. 161, PageID.3117.

        In 2013, Stryker filed a Supplemental Complaint and explicitly alleged that it was TIG

 that was responsible for indemnifying Stryker for the Uni-Knee Settlements:

        Plaintiffs seek reimbursement of about $7.6 million in settlements that [Stryker]
        paid to settle products liability lawsuits involving Duracon Uni-Knees. These
        settlements fall within the scope of TIG Insurance Company’s (“TIG”) excess
        insurance policy. TIG has refused to reimburse Plaintiffs for the settlements.
        Because this Court has ruled that XL Insurance America, Inc. (“XL”) exhausted
        its policy limits, TIG is liable for Plaintiffs’ settlements. Plaintiffs are covered for
        the Uni-Knee settlements.

 Stryker II, ECF No. 363, PageID.5118. In addition to seeking coverage for the Uni-Knee

 Settlements from TIG, Stryker also sought interest from TIG under various statutory provisions.

 Id., PageID.5129. Plainly, Stryker viewed TIG as responsible for the Uni-Knee Settlements, and

 not XL, as Stryker had acknowledged that XL exhausted its policy limits.

        In 2014, this Court squarely addressed whether “TIG is liable for Stryker’s direct

 settlements of the Uni–Knee claims.” Stryker Corp. v. XL Ins. Co., 57 F. Supp. 3d 823, 826

 (W.D. Mich. 2014). After explaining that “[t]here is no dispute that the XL insurance has been

 exhausted”, this Court determined that “Stryker is entitled to reimbursement for its Uni–Knee

 settlements, and that TIG does not have a defense to coverage.” Id. at 838. Later, however, by

 opinion dated November 18, 2016, the Sixth Circuit reversed and held that Stryker was not

 entitled to coverage from TIG. Stryker Corp. v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, 842

 F.3d 422, 424 (6th Cir. 2016) (“Third Sixth Circuit Decision”). According to the Sixth Circuit,

 “Because Stryker did not satisfy the consent requirement, its direct settlements cannot constitute

 ultimate net loss, and there is no coverage under the policy.” Id. at 426.




                                                  14
Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5582 Page 18 of 26



                                          III. ARGUMENT

 A.     XL Acted in Good Faith, Not Bad, in Settling the Pfizer Judgment First

        Even if Stryker’s claim of bad faith somehow states a cognizable cause of action under

 Michigan law (and it does not, as discussed below), under the very decision relied upon by

 Stryker, the Michigan Supreme Court has set a stringent standard for bad faith – “arbitrary,

 reckless, indifferent, or intentional disregard of the interests of the person owed a duty.”

 Commercial Union Ins. Co. v. Liberty Mut. Ins. Co., 393 N.W.2d 161, 164 (Mich. 1986). This is

 Stryker’s burden to prove. However, the uncontroverted evidence demonstrates XL acted in good

 faith in settling the Pfizer judgment first. In doing so, its conduct was not arbitrary, reckless, or

 indifferent, and it did not act with an intentional disregard of Stryker’s interests.

        First, when XL settled with Pfizer, XL was complying with Judge Bell’s opinion holding

 that XL was obligated to indemnify the Pfizer judgment:

        Plaintiffs are entitled to the entry of judgment on Count I which alleges that XLIA
        breached its obligation under the 2000 XLIA Policy to defend Stryker in Pfizer v.
        Stryker. Plaintiffs are also entitled to a declaratory judgment on Count II that
        XLIA is obligated to defend Stryker in Pfizer v. Stryker and to indemnify Stryker
        for the final judgment entered in Pfizer v. Stryker and for the attorney’s fees and
        costs incurred by Stryker in its defense in Pfizer v. Stryker.

 Stryker II, ECF No. 143 Page ID.2988. XL sought reconsideration of this ruling, which the Court

 rejected and instead reaffirmed that XL, in fact, was required to provide coverage for the Pfizer

 judgment:

        Plaintiffs are entitled to the entry of judgment on Count I which alleges that XLIA
        breached its obligation under the 2000 XLIA Policy to defend the DUK claims
        underlying Pfizer v. Stryker. Plaintiffs are also entitled to a declaratory judgment
        on Count II that XLIA is obligated to indemnify Stryker for the final judgment
        entered in Pfizer v. Stryker and for the attorney’s fees and costs incurred by
        Stryker in its defense in Pfizer v. Stryker.

 Stryker II, ECF No. 161, PageID.3116. Thus, in settling the Pfizer judgment, XL complied with

 not one but two existing Orders and the Court’s Partial Judgment which obligated XL to


                                                   15
Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5583 Page 19 of 26



 “indemnify Stryker Corporation for the final judgment entered in Pfizer v. Stryker.” Id., ECF No.

 162, PageID.3119.

         In later proceedings in Stryker II, this Court again explained that, when settling with

 Pfizer, XL did exactly what it had been ordered to do:

         On January 8, 2009, the court determined that XLIA was indeed responsible for
         satisfying the judgment against Stryker in the Pfizer litigation. Less than one
         week later, XLIA did exactly what it had been ordered to do by agreeing to pay
         that judgment on Stryker’s behalf.

 Stryker II, ECF No 360, PageID.5106 (emphasis added). XL’s compliance with existing court

 orders when it settled with Pfizer directly refutes Stryker's bad faith claim. It can hardly be

 argued that in doing what the Court ordered it to do, that XL’s conduct was “arbitrary, reckless,

 indifferent, or intentional disregard of the interests of the person owed a duty.”

         Second, when XL settled with Pfizer, Judge Bell had also issued two separate rulings that

 TIG was liable to provide coverage for “any loss” in excess of the XL policy limits. In an

 opinion dated August 29, 2008, Judge Bell held:

         Plaintiffs are entitled to a declaratory judgment on Count III that TIG is obligated
         under the 2000 TIG Excess Policy to cover any loss in excess of the 2000 XLIA
         Policy.

 Stryker II, ECF 143, Page ID.2987-88 (emphasis added). See also ECF No. 161, PageID.3117

 (same). Not only was XL entitled to rely on these rulings by Judge Bell in believing that, when it

 settled the Pfizer judgment, TIG owed coverage for any loss in excess of the XL policy limits,

 but also, these rulings again directly refute Stryker’s allegation that XL was somehow acting

 arbitrary, reckless, indifferent, or with intentional disregard of the interests of the person owed a

 duty.

         Third, when XL settled the Pfizer judgment for $26M its was resolving a far greater

 claim as compared to the $7.6M underlying Uni-Knee settlements, which was the subject of



                                                  16
Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5584 Page 20 of 26



 Styryker I. The Pfizer Judgment was increasing significantly each day due to the 9% pre-

 judgment interest under New York law that applied to such judgment. As part of XL’s settlement

 with Pfizer, Pfizer agreed that its judgment against Stryker was fully satisfied and also agreed to

 dismiss its indemnity claims against Stryker. All of this directly benefited Stryker and is further

 evidence that XL’s conduct was not act arbitrary, reckless, indifferent, or an intentional disregard

 of the interests of the person owed a duty.

        Moreover, XL’s settlement with Pfizer was done only after Stryker itself requested that

 XL resolve the Pfizer judgment. That is, before the January 12 settlement conference, Mr.

 Cartier, Stryker’s client representative, demanded that XL settle the Pfizer judgment. Thus, in

 settling with Pfizer, XL was complying with Stryker’s precise demand. There is sworn testimony

 by XL’s client representative, Mr. Daly, that Mr. Cartier made this request.

        Furthermore, XL’s settlement with Pfizer was the only viable option once TIG

 announced that it would not participate in any settlement, and that it still disputed coverage,

 despite court rulings to the contrary. TIG’s absence left XL alone to settle the Pfizer judgment.

 XL’s limit of liability was only $15 million, which meant XL could only settle the $26 million

 Pfizer judgment or the $7.6 million in underlying Uni-Knee settlements, but it could not settle

 both because the combined amount would exceed the XL policy limits.

        Finally, there is no dispute that at the time XL agreed to settle the Pfizer judgment for

 $26 million, Stryker and XL were unaware that TIG would years later assert a coverage defense

 that Stryker had failed to obtain TIG’s prior consent to the underlying Uni-Knee settlements.

 This fact fundamentally undermines Stryker’s bad faith claim. Stryker has accused XL of settling

 in a way that compromised Stryker’s excess coverage with TIG. But XL could not compromise




                                                 17
Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5585 Page 21 of 26



 Stryker’s excess coverage when, at the time XL settled with Pfizer, the grounds TIG would later

 use to defeat coverage were unknown.

 B.      There is No Cognizable Claim for Alleged Bad Faith as Asserted by Stryker

         Stryker characterizes this action as one for “bad faith settlement” by an insurer. The crux

 of Stryker’s claim is that XL breached its “duty of good faith” when it exhausted its policy limits

 by paying the Pfizer judgment instead of paying the $7.6 million Uni-Knee settlements first and

 then paying the rest toward the Pfizer judgment. However, Stryker’s cause of action does not

 constitute a cognizable claim under Michigan law.

         In general, “Michigan law does not recognize an implied contractual duty of good faith.”

 Aetna Cas. & Sur. Co. v. Dow Chem. Co., 883 F. Supp. 1101, 1111 (E.D. Mich. 1995), citing

 Red Cedars, Inc. v. Westchester Fire Ins. Co., 686 F. Supp. 614 (E.D. Mich. 1988); Dahlman v.

 Oakland University, 432 N.W.2d 304, 306 (Mich. App. 1988). Thus, “[w]here the express terms

 of a contract govern the disputed issue, a court should not imply a duty of good faith.” Id., citing

 Stockdale v. Jamison, 330 N.W.2d 389 (Mich. 1982). Accordingly, under Michigan law,

 insurance bad faith is a narrow, contract-based cause of action. Courts recognize an insured’s

 potential claim against its insurer for bad faith failure to settle at or within the policy limit, if the

 resulting judgment against the insured exceeds the policy limit. In that instance, the insurer may

 be liable for the amount of the excess judgment. Commercial Union Ins. Co. v. Liberty Mut. Ins.

 Co., 393 N.W.2d 161 (Mich. 1986). See also J & J Farmer Leasing, Inc. v. Citizens Ins. Co. of

 Am., 696 N.W.2d 681, 684 (Mich. 2005) (“Michigan recognizes an insured’s claim against its

 insurer for bad faith in refusing to settle.”); Humphries v. Allstate Ins. Co., No. 18-CV-11006,

 2020 WL 3248896, at *12 (E.D. Mich. June 16, 2020) (“Michigan law … does not recognize a

 tort action for bad faith failure” to pay insurance benefits.)




                                                    18
Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5586 Page 22 of 26



        Stryker’s asserted cause of action is not a “failure to settle claim.” Instead, it claims bad

 faith settlement which purportedly impacted its excess coverage based upon the order in which

 claims were paid. Such a claim is not recognized by Michigan law and is in direct conflict with

 Sixth Circuit precedent. Stryker Corp. v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, 842 F.3d

 422, 429 (6th Cir. 2016) (improperly employ[ing] the obligation of good faith and fair dealing to

 “override express contract terms”). Here, the XL Policy terms expressly required XL to

        pay on behalf of the Insured those sums in excess of the Retained Limit that the
        Insured becomes legally obligated to pay by reason of liability imposed by law or
        assumed by the Insured under an Insured Contract.

        In this matter, the insured, Stryker, became legally obligated to pay the Pfizer judgment

 by way of the insured contract it entered into with Pfizer. This Court determined there was

 coverage for the Pfizer judgment, which XL ultimately paid. As XL was simply complying with

 the express terms of its policy, Stryker cannot now seek to use the duty of good faith – or claim

 “bad faith settlement” – to “override express contract terms.”

 C.     Stryker was Aware of the Grounds for Challenging the XL-Pfizer Settlement in
        February 2009 Such that this Claim is Barred by the Doctrines of Law of the Case
        and Res Judicata

        Having previously litigated and lost its claim to recover the $7.6 million Uni-Knee

 settlements against XL before this Court and then the Sixth Circuit, Stryker cannot now re-

 litigate a claim that XL should pay that $7.6 million. The doctrines of law of the case and res

 judicata bar any such effort on Stryker’s part.

        First, Stryker previously challenged XL’s settlement with Pfizer, and in fact made the

 same argument it makes here. First Sixth Circuit Decision, 735 F.3d at 351. That is, before the

 Sixth Circuit in 2012, Stryker argued that instead of settling with Pfizer, “XL should have first

 paid the judgment in Stryker I.” Stryker Appeal Brief, 2011 WL 1460580, at *43. According to

 Stryker, XL’s payment to Pfizer was inconsistent with the “district court’s road map” and “is an


                                                   19
Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5587 Page 23 of 26



 example of insurance bad faith.” Id. at 43-45. But the Sixth Circuit was wholly unpersuaded by

 Stryker’s position and held: “the district court did not mention a ‘roadmap,’ nor discuss a

 categorical rule regarding the order that XL must pay its claims.” First Sixth Circuit Decision,

 735 F.3d at 357. The Sixth Circuit went on to hold that not only may an insurer “pay claims in

 any order it chooses” but also that “the Pfizer settlement can be used to exhaust the XL policy

 before considering the Stryker I judgment.” Id. at 357 n.3.

        The Sixth Circuit’s holding is the law of the case and must be followed by the district

 court. See, e.g., Hall v. Eichenlaub, 559 F. Supp. 2d 777, 782 (E.D. Mich. 2008) (“a district court

 is bound by the decisions of the Circuit Court of Appeals in which it sits”); Cochran v. Trans-

 Gen. Life Ins. Co., 60 F. Supp. 2d 693, 698 (E.D. Mich. 1999) (“It is a well-settled rule that a

 district court is bound by the decisions of the circuit court of appeals in which it sits”). Plainly,

 the Sixth Circuit has already rejected Stryker’s argument that XL was required to settle the

 Stryker I judgment first.

        Second, as to res judicata, the Sixth Circuit has stated that “we shall apply federal res

 judicata principles in successive federal diversity actions.” in J.Z.G. Resources, Inc. v. Shelby

 Insurance Co., 84 F.3d 211, 214 (6th Cir. 1996), The Court further explained that ”[t]he rules of

 res judicata actually comprise two doctrines concerning the preclusive effect of a prior

 adjudication, claim preclusion and issue preclusion.” Id.

        In this very coverage litigation, the Sixth Circuit applied federal common law to federal

 court judgments in diversity actions. See, e.g., Stryker Corp. v. Nat’l Union Fire Ins. Co. of

 Pittsburgh, PA, 681 F.3d 819, 824 n.3 (6th Cir. 2012) (“[t]he preclusive effect of a federal-court

 judgment is determined by federal common law”). The Sixth Circuit explained:

        Under the doctrine of claim preclusion, a final judgment forecloses ‘successive
        litigation of the very same claim, whether or not relitigation of the claim raises the



                                                  20
Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5588 Page 24 of 26



        same issues as the earlier suit. Issue preclusion, in contrast, bars ‘successive
        litigation of an issue of fact or law actually litigated and resolved in a valid court
        determination essential to the prior judgment,’ even if the issue recurs in the
        context of a different claim.

                                               ***
        In order for issue preclusion to apply … the party seeking estoppel must show:

        (1) the precise issue raised in the present case must have been raised and actually
        litigated in the prior proceeding; (2) determination of the issue must have been
        necessary to the outcome of the prior proceeding; (3) the prior proceeding must
        have resulted in a final judgment on the merits; and (4) the party against whom
        estoppel is sought must have had a full and fair opportunity to litigate the issue in
        the prior proceeding.

 Id. at 824-25 (internal quotations and citation omitted).

        All four elements for issue preclusion are clearly satisfied here.

        (1) The claim of Stryker to recover $7.6 million from XL was clearly at issue, litigated
        before, and resolved by this Court and the Sixth Circuit. See First Sixth Circuit Decision
        at 357, et seq.; Stryker II, ECF No. 304, which was affirmed by the Second Sixth Circuit
        Decision at 497.

        (2) The rulings by this Court and the Sixth Circuit were absolutely necessary, because
        Stryker was seeking to recover, in whole or in part, this $7.6 million from XL. See
        Stryker II, ECF No. 304; First Sixth Circuit Decision at 353; Second Sixth Circuit
        Decision at 497.

        (3) The rulings that Stryker could not recover the $7.6 million from XL were
        incorporated in the final judgment entered on remand at the direction of the Sixth Circuit.
        Final Judgment, Stryker I, ECF No. 1215. That final judgment was affirmed by the Sixth
        Circuit. Second Sixth Circuit Decision at 497.

        (4) In proceedings before this Court and the Sixth Circuit, Stryker had a full and fair
        opportunity to litigate its $7.6 million claim against XL.

        (5) In Stryker I and Stryker II, Stryker again attempted to assert its $7.6 million claim
        against XL, but those efforts were rejected by this Court.

        XL recognizes that the Court denied its motion for judgment on the pleadings. ECF No.

 43. However, XL intends to pursue this issue on appeal to the Sixth Circuit if necessary.




                                                  21
Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5589 Page 25 of 26



                                       IV.     CONCLUSION

         In sum, XL is entitled to judgment in its favor because Stryker has already litigated and

 lost its right to recover the $7.6 million in settlements from XL, it does not state a cognizable

 cause of action against XL under Michigan law, and regardless, the record evidence compels the

 conclusion that XL’s conduct in settling the Pfizer judgment was not arbitrary, reckless,

 indifferent or an intentional disregard of Stryker’s interests.



 Dated: July 28, 2020

                                                        PLUNKETT COONEY
                                                        By: /s/ Charles W. Browning
                                                        CHARLES W. BROWNING (P32987)
                                                        38505 Woodward Ave., Ste. 100
                                                        Bloomfield Hills, MI 48304
                                                        Tel: (248) 901-4000
                                                        cbrowning@plunkettcooney.com

                                                        and

                                                        CLYDE & CO US LLP
                                                        PAUL R. KOEPFF (PK8452)
                                                        405 Lexington Ave.
                                                        New York, NY 10174
                                                        Tel: (212) 710-3900
                                                        paul.koepff@clydeco.us

                                                        Attorneys for Defendant
                                                        XL Insurance America, Inc.

 Open.23899.70385.24640255-1




                                                   22
Case 1:17-cv-00066-PLM-PJG ECF No. 381 filed 07/28/20 PageID.5590 Page 26 of 26



                           CERTIFICATE OF COMPLIANCE

       XL certifies that its Trial Brief contains 7,265 words and was prepared using Microsoft

 Word 365. The word count was determined using Microsoft Word 365’s word count function.

                                           s/Charles W. Browning
                                           Charles W. Browning (P32978)




                                             23
